       Case 1:20-cv-00163-SES Document 18 Filed 09/23/20 Page 1 of 2




                 UNITED STATES DISTRICT COURT
                MIDDLE DISTRICT OF PENNSYLVANIA

DONALD E. ALBERTSON,                    :
                Plaintiff,              :     NO. 1:20-CV-00163-SES
                                        :
            -vs-                        :
                                        :     (SCHWAB, C.M.J.)
ANDREW SAUL,                            :
Commissioner of Social Security,        :
                     Defendant.         :     [FILED VIA ECF]

                                ORDER

      AND NOW, this _________      September
                      23rd day of ______________________, 2020, upon

consideration of Plaintiff’s Motion for Attorney’s Fees Pursuant to the

Equal Access to Justice Act (Doc. 15) and Defendant’s concurrence thereto,

it is hereby,

      ORDERED that Plaintiff, Donald E. Albertson, is awarded Four

Thousand Five Hundred Two Dollars and 75/100 Cents ($4,502.75) in

attorney fees under the EAJA. These attorney fees will be paid directly to

Plaintiff, Donald E. Albertson, and sent to the business address of

Plaintiff’s counsel, Thomas D. Sutton, Esquire. Full or partial remittance

of the awarded attorney fees will be contingent upon a determination by

the Government that Plaintiff owes no qualifying, pre-existing debt(s) to

the Government. If such a debt(s) exists, the Government will reduce the
       Case 1:20-cv-00163-SES Document 18 Filed 09/23/20 Page 2 of 2




awarded attorney fees in this Order to the extent necessary to satisfy such

debt(s).

                            BY THE COURT:


                            ___________________________________
                            SUSAN E. SCHWAB
                            CHIEF U.S. MAGISTRATE JUDGE




                                    2
